As Robert Nesta Marley, a great poet of our Caribbean civilization, once paraphrased the Book of Psalms in song, “the stone that the builder refuse, will always be the head cornerstone”. As it was in biblical and musical verse, so it is in modern geopolitics. Small island developing States (SIDS), ignored by the architects of the modern world order, are now increasingly indispensable to understanding and solving the challenges of our day. As the original builders of our global economic and political architecture descend into jingoistic isolationism and succumb to the narrowest pursuits of short-term self-interest, it is the small, the poor and the historically marginalized States of our global village that present the last, best chance to restore the crumbling edifice of international cooperation and the principles on which that cooperation rests. With multilateralism battered by a resurgence of base, dishonest pandering to narrowly partisan interest groups, and with great-Power intrigue driving nations further apart, by necessity small island developing States will prove to be the glue that holds together this international experiment in unity, discussion and joint action.
The rapid acceleration of climate change is the menacing manifestation of a failed multilateralism. Faced with a common threat, ample warning and overwhelming scientific consensus on its past causes, future effects and present solutions, the international community has dithered endlessly and impotently. As emissions continue to increase, legally binding limits are recast as voluntary targets and the worst offenders hypocritically highlight the specks of pollution in others’ eyes to distract from the beam in their own. At the same time, many needlessly suffer and die while indisputably urgent global action is intentionally thwarted by selfish short-termists and convenient climate-change deniers.
Today we are gathering in the wake of indescribable horror in the Bahamas, whose citizens and residents were terrorized by Hurricane Dorian. Weeks after the storm, hundreds are still missing. At United Nations gatherings, this tale has become sickeningly familiar. Only the names and locations change. Sadly, hurricanes are merely the most violent manifestation of the insidious effects of climate change. The floods, land degradation, droughts, landslides, coastal erosion and unreliable weather patterns across our region and elsewhere around the globe create increasingly insurmountable daily obstacles to life, living and production in vulnerable nations, particularly small island developing States. For us, the Convention on Biological Diversity, the United Nations Convention to Combat Desertification and the United Nations Framework Convention on Climate Change are a composite, integrated whole on which our very existence depends.
This week, the Secretary-General held a Climate Action Summit to confront our persistent paralysis in the face of the accelerating climate catastrophe. Stripped of the crafted eloquence, the Summit reconfirmed that there are basic litmus tests for a commitment to climate action — the enforcement of binding emissions targets aimed at keeping global warming below 1.5°C, investments in clean air and renewable energy, and the provision of easily accessible adaptation financing that prioritizes the most vulnerable nations.
Surely the catastrophe in the Bahamas must finally put to rest the fiction that arbitrary and inaccurate measures of wealth are of greater import than the self-evident vulnerabilities of small island developing States. Measured by gross domestic product per capita, the Bahamas is a high-income nation, too rich to be eligible for many forms of concessional financing, assistance in building resilience or post-disaster support. Measured instead by size, location, geography and the immutable laws of nature, its vulnerabilities are starkly apparent. Before the fury of Mother Nature, our islands are equally vulnerable and must be equally assisted by any mechanism that purports to address the impact of climate change. There is a small island State exceptionalism that must be factored —juridically, and in a non-discretionary manner — into the architecture of global partnerships on this existential matter.
Saint Vincent and the Grenadines has long considered the failure of major emitters to set and honour ambitious mitigation pledges to be an act of hostility towards the very existence of small island developing States. As hundreds lie dead in the Bahamas and thousands more climate refugees are denied safe, temporary haven in the industrialized capitals of the nearest major polluter, those acts of hostility are brought into sharper relief. No nation that contributes to killing us and closes its eyes, ears and doors to our suffering can truly proclaim friendship with us with a clear conscience. I refer to a neighbour that pollutes our residence, sends noxious emissions into our homes or facilitates it, burns fires at our boundaries and smokes us out, commits egregious wrongs against us and is justly subjected to the requisite remedies of compensatory damages and restraining injunctions.
A different type of metaphorical storm is wreaking havoc with the bedrock principles that undergird this Organization. The rising tide of hegemonic, unilateral and interventionist interference now threatens to inundate entire nations, while responsible States turn a blind eye to their responsibility to speak and act in defence of central tenets of the Charter of the United Nations. North, south, east or west, the hegemonic imperial hand is visible everywhere and the metaphoric eagle often threatens to unleash war and disorder in unilateralist vainglory. What all the world’s peoples want is simply peace, dialogue, security and prosperity. That is all we want.
The sustained and coordinated attempts to engage in externally imposed regime change in the Bolivarian Republic of Venezuela are only one egregious example of the current trend. We are witnessing an illegal economic blockade eerily similar to the one of Cuba that we annually and overwhelmingly decry as immoral and anachronistic. We possess indisputable evidence of extensive foreign interference in the sovereign affairs of the Venezuelan people and frequent, unambiguous threats of military intervention. We are complicit in an international farce where the members of the General Assembly seat one Government as representative of the people of Venezuela while the Organization of American States, a self-described regional agency within the United Nations, seats a different, ill-defined entity, a fictitious creation of foreign Powers. We are mute in defence of the principles that have bound us together and steered us clear of world wars for the past 74 years.
Principle and international law cannot be sporadically or selectively applied. Whatever the challenges facing Venezuela, they are exacerbated, not remedied, by hegemonic interventionism and compounded by our inconsistency. The solutions to the conflict in Venezuela are well known, as are those for other conflicts — facilitating peaceful dialogue, refraining from outside interference or threats of intervention and ensuring firm adherence to the principles of the Charter, including respect for sovereignty. Those who advance a different agenda are acting against the interests of the Venezuelan people and are becoming witting or unwitting co-conspirators in undermining multilateral diplomacy. The vulgar and unjustifiable imperialist weaponizing of trade and the banking system must be condemned by all right-thinking nations anxious to uphold internationally agreed, rules-based global trade and financial systems as fundamental to peace, security and prosperity.
Without hyperbole, we must now all recognize that the Palestinian peace process is mortally wounded and near death. Our silence is complicity in the increasingly brazen unilateral usurpations of international law. Neither a two-State solution nor regional peace can survive the ongoing disavowals of bedrock agreements and the enabling silence of our international community. The Palestinian people deserve more than lip service and hand-wringing. The General Assembly and the Security Council must be heard unambiguously on this matter.
This year, as Saint Vincent and the Grenadines celebrates the fortieth anniversary of its reclamation of independence from a lengthy but temporary colonial rule of 216 years, it is continuing the process of removing historical blinders, reassessing its challenges and opportunities and renewing its linkages with continental Africa. This year, after separate visits to the Caribbean by our brother Presidents of Ghana and Kenya that captured the region’s imagination, the Caribbean Community (CARICOM) approved the establishment in principle of an Africa-Brazil-Caribbean diaspora commission for further practical development with the African Union, Brazil — which is home to more than 100 million people of African descent — the 25 members of the Association of Caribbean States, and the African diaspora elsewhere, particularly North America and Europe. The Africa-Brazil-Caribbean diaspora commission places the fractured global might of peoples of African descent within a single institutional framework. Within that unity is undeniable and untapped strength. This is a concrete proposal for further uplifting the goals and targets of the United Nations Decade for People of African Descent. Africa’s centrality is a core feature of CARICOM’s public policy.
Those efforts add to the political and administrative structure and respond to the abiding yearning for reconnection manifest in the Caribbean Community’s formal demand for reparative justice for the crimes of native genocide and African slavery. As increasing numbers of venerable private institutions come to terms with the myriad ways in which they profited from or contributed to the transatlantic slave trade, the Governments of many States continue to dodge and dissemble when confronted with the indisputable evidence of their past actions and current impact. Caribbean nations will continue to push patiently but insistently for acknowledgements and actions to remedy this colossal historical injustice. This justifiable demand for compensatory resources to repair the legacy of underdevelopment that is the consequence of native genocide and the enslavement of African bodies is urgent and compelling. It is linked inextricably to the achievement of the Sustainable Development Goals and their financing.
The eradication of poverty and the deepening of sustainable, people-centred development remain my Government’s central drivers. Amid the ominous ubiquity of climate change, the unpredictability of escalating trade wars and the daily uncertainties of erratic global policy shifts, Saint Vincent and the Grenadines must seek increasingly creative pathways in pursuit of its people’s right to development.
Alongside our continuing efforts to engender growth and development through greater investments in agriculture, education, health, housing, tourism and the blue economy, Saint Vincent and the Grenadines has established a well-regulated, export-oriented medical-cannabis industry that seeks to marry the latest scientific and pharmaceutical knowledge of cannabis with the long-standing expertise of our traditional cultivators of the plant. In defining the parameters of our medical-cannabis sector, we have made great efforts to scrupulously comply with international law, while taking into account the specific needs and characteristics of our country, culture and people. Undoubtedly, the rapidly shifting medical and legal landscape will eventually require the international community to revisit the long-standing treaties governing the use of and trade in cannabis. In the interim, it is crucial that the enforcers and interpreters of those international agreements refrain from a brand of hard-line orthodoxy that disproportionately affects small States, while accommodating a disdainful disregard for the law on the part of more powerful nations.
The General Assembly must stand resolutely against the thinly veiled war being waged on small island developing States on the pretext of combating tax evasion and reducing so-called illicit financial flows. The constant bullying by ruffians — and the original meaning of the word “ruffians” is “bully boys” — particularly the ruffians who are the bureaucrats of the European Union, has revealed that the unambiguous objective of the European Union is not well-regulated Caribbean financial centres but a decimated and discredited sector, while it panders to the thriving centres that exist within its own borders or in other more powerful locales. The war being waged on legitimate commercial activity in the Caribbean by the European Union traffics in outmoded stereotypes and is accompanied by the unmistakable whiff of a paternalistic bias that romanticizes the Caribbean servant or subsistence labourer but instinctively rejects the concept of a Caribbean banker. In other words, we must continue always to be hewers of wood and drawers of water and not use our brains to do things.
It is self-evident that opaque, non-inclusive and undemocratic entities are presuming to impose an illegitimate rule-making authority on island States in the hope that their financial sector will collapse under the weight of onerous regulation, rapidly changing requirements and the threat of unilateral blacklists. Saint Vincent and the Grenadines is under no illusion. Our financial-services sector and those of our Caribbean brothers and sisters are experiencing a synchronized political assault masquerading as an objective bureaucratic regulatory exercise. Let us be clear about that. Similarly, Saint Vincent and the Grenadines wishes to formally place the issues of de-risking and the loss of correspondent banking relations firmly on the agenda of the General Assembly and the Economic and Social Council. Well-meaning but ill-fitting regulatory attempts to combat terrorism and money-laundering have had the unintended effect of making it prohibitively expensive for banks to operate in small island locations. The flight of those banks and the withdrawal of relationships with other financial institutions threatens to disconnect island States from international trade and commerce, with disastrous consequences for development.
International cooperation is essential to addressing these vexing challenges of modern globalization and sustainable development. Some of our allies, such as Taiwan, have been exemplary in offering their perspectives and support to our development aspirations, and have proved time and again that they are more than deserving of a meaningful role in the specialized agencies and bodies of the United Nations. Indeed, South-South cooperation is moving increasingly from the periphery to centre stage of the global political economy, to the benefit of SIDS such as Saint Vincent and the Grenadines.
The President’s well-chosen thematic focus on inclusion and multilateralism is an apt encapsulation of the ambitious attempts of Saint Vincent and the Grenadines to advocate for its right to be seated and heard at the highest levels of multilateral decision-making. This year Saint Vincent and the Grenadines was proud and humbled to be elected by the General Assembly to serve as a non-permanent member on the Security Council. Our overwhelming mandate remains an important endorsement of our nation’s historic quest to become the smallest nation ever seated on that important global peacemaking body. More importantly, it is an unequivocal acknowledgement of the right and ability of small island States to participate meaningfully in the weightiest matters at the core of the raison d’être of the United Nations. We hope that our presence will buttress the view of the overwhelming majority of nations that the membership and working methods of the Security Council should be reformed to reflect current global realities and the invaluable perspectives of small island developing States. So, too, must we right the historic wrong of the exclusion of Africa and others from permanent membership. We thank the General Assembly for voting so overwhelmingly to repose its trust in us. We ask for its continued support.
Saint Vincent and the Grenadines based its Security Council campaign on the assumption that we are friends to all and strive for a better world. We support it with the belief that problems have solutions; with our love of peace and abhorrence of war; our reliance on the timeless principles of sovereign equality, non-interference and non-intervention; our confidence in systems of global governance based on transparent rule-making and equitable enforcement, irrespective of power disparities; and an unshakeable conviction, as enunciated by Martin Luther King, Jr., that the arc of the moral universe is long, but it bends toward justice.
Saint Vincent and the Grenadines is a country with a small population, a small economic footprint, a small geographic area and a magnificent part of our legitimate and authentic Caribbean civilization. Our small islands, mere irrelevant pebbles in the eyes of some of the large, rich and powerful who ought to know better, must now form part of the new foundation of international cooperation. Our challenges must be acknowledged, and our voices, long humoured but unheard, must be listened to as consistent advocates on behalf of people, progress, partnership and principle. Too often the founding principles of the United Nations, like small island States, have been cast aside in the precipitate pursuit of convenient or expedient solutions. Too often the world has come to regret such reckless haste. Today we must recognize the folly of assuming that our Organization’s institutions can withstand the challenges of unilateralism, isolationism and inactivity. The proper responses to those challenges are a reinvigorated Assembly, a recommitment to principle and international law and a renewed focus on the diverse voices of all Members of our noble institution.
